Citation Nr: 1449195	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-38 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a gastrointestinal disorder (claimed stomach disability).

2. Entitlement to service connection for a gastrointestinal disorder (claimed stomach disability).

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for a respiratory disorder, other than a sinus disorder (claimed upper respiratory infection (URI)). 

5. Entitlement to service connection for cyst in the maxillary sinus.

6. Entitlement to service connection for bilateral lower extremity arthritis as secondary to service-connected disability.

7. Entitlement to service connection for left upper extremity arthritis as secondary to service-connected disability.

8. Entitlement to an initial evaluation in excess of 20 percent for service-connected multilevel degenerative disc disease of the lumbar spine prior to May 4, 2012. 

9. Entitlement to an evaluation in excess of 40 percent for service-connected multilevel degenerative disc disease (DDD) of the lumbar spine from May 4, 2012.

10. Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the RO.

The Board remanded these issues on appeal in May 2012 for additional development of the record. The matter has been returned to the Board for additional appellate consideration.

In November 2012, the RO increased the rating for the service-connected multilevel DDD of the lumbar spine to 40 percent effective on May 4, 2012. In this regard, the issues on the title page reflect the higher ratings assigned for various stages of the appeal.  

The Veteran also disagreed with the RO's initial decision to deny the claim of service connection for arthritis of the right upper extremity, to include the hand, but not to include the shoulder. Following the development requested in the Board's May 2012 remand, the RO, in an April 2014 decision, granted service connection for arthritis of the right hand and arthritis of the right wrist and assigned 10 percent ratings for the now service-connected disabilities, effective on February 6, 2009. 

Therefore, his appeal concerning service connection for arthritis of the right upper extremity, to include the hand, but not to include the shoulder has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
  
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Pertinent documents in the electronic file are addressed herein. 

The reopened claim of service connection for a gastrointestinal disorder and the claim for service connection for a respiratory disorder, other than a sinus disorder are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the February 1969 rating decision, the RO denied the Veteran's claim of service connection for a gastrointestinal disorder (claimed stomach disability); he did not perfect a timely appeal or submit additional evidence within one year thereof.  

2. The evidence added to the file subsequent to the February 1969 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection. 

3. The Veteran's preexisting sinusitis was not aggravated during his period of service.

4. The Veteran is not shown to have a cyst in the maxillary sinus due to an event or incident of his service.

5. The currently demonstrated bilateral lower extremity arthritis (of the knees) is not shown to have been caused or aggravated by a service-connected disability.  

6. The currently demonstrated left upper extremity arthritis (of the hand) is not shown to have been caused or aggravated by the service-connected disability.  

7. Prior to May 4, 2012, the service-connected multilevel DDD of the lumbar spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that approximated that of forward flexion of the lumbar spine restricted to 40 degrees; forward flexion of the thoracolumbar spine restricted to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome is not demonstrated. 

8. From May 4, 2012, the service-connected multilevel DDD of the lumbar spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that approximated that of forward flexion of the thoracolumbar spine restricted to 30 degrees or less; neither unfavorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated. 

9. The service-connected right lower extremity radiculopathy is shown to be productive of a moderately severe degree of impairment.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the claim of service connection for a gastrointestinal disorder (claimed stomach disability). 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2. The Veteran's preexisting sinusitis was not aggravated by service. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

3. The Veteran does not have a disability manifested by cyst in the maxillary sinus due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The Veteran's bilateral lower extremity arthritis is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014). 

5. The Veteran's left upper extremity arthritis is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014). 

6. The criteria for the assignment of a rating in excess of 20 percent for the service-connected multilevel DDD of the lumbar spine prior to May 4, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5243 (2014).

7. The criteria for the assignment of a rating in excess of 40 percent for the service-connected multilevel DDD of the lumbar spine from May 4, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5243 (2014).

8. The criteria for the assignment of a rating in of 40 percent, but no higher, has been met for the service-connected right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a including Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in January and April 2009.  The claim was last adjudicated in April 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records and examination reports. The Veteran has not identified any outstanding records that are pertinent to the claims.

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and more importantly the medical opinions obtained in December 2013 are adequate with regard to the claims for service connection decided herein, as the December 2013 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in May 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to address and obtain opinions as to the etiology of the sinus, bilateral lower extremity and left upper extremity disabilities and to assess current manifestations and severity of his service-connected multilevel DDD of the lumbar spine and right lower extremity radiculopathy. Here, the examiner offered opinions in December 2013 that addresses the etiology of his sinus, bilateral lower extremity and left upper extremity disabilities, with due consideration given to the Veteran's reported history of the sinus, bilateral lower extremity and left upper extremity disabilities. 

September 2012 and December 2013 VA examinations addressed the current manifestations and severity of the service-connected multilevel DDD of the lumbar spine and right lower extremity radiculopathy disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate and has done so.  Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause any injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Gastrointestinal Disorder

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO denied the Veteran's claim of service connection for a gastrointestinal disorder (stomach disability) in a February 1969 rating decision. In essence, the RO found that there was no evidence of a current gastrointestinal disorder. 

The Veteran was informed of the decision and his appellate rights, but did not perfect an appeal regarding this issue.  There was also no evidence received that pertained to the claim within one year of the issuance of the decision.  38 C.F.R. §§ 3.156, 20.302.  

In April 2009, the Veteran requested that his claim be reopened.  The evidence received since the February 1969 rating decision includes various lay statements submitted by and on behalf of the Veteran regarding his claimed gastrointestinal disorder and voluminous VA treatment records with documentation of gastrointestinal complaints. For example a May 2010 VA treatment record documents gastrointestinal distress with certain foods. August 2007 and August 2012 VA treatment records document a diagnosis of diverticulosis.

This evidence includes treatment records and lay evidence supporting the Veteran's claim that are not cumulative or redundant of the previously considered evidence. The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Therefore, the Board finds that this new evidence relates to a previously unestablished fact that tends to establish a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a gastrointestinal disorder (claimed stomach disability).  

Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101.  The Veteran also has diabetes mellitus.  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Sinusitis

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 


Where a preexisting disease or injury is noted on the entrance examination, it will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

The clear and unmistakable evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003). In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

As an initial matter, the Board finds that a preexisting sinus disorder was noted at service entry in June 1965. The June 1965 Report of Medical History associated with his enlistment examination documents that the Veteran had a history of sinusitis. He reported undergoing surgery for a deviated septum and reported that he needed another septum operation. 

His June 1965 enlistment examination documents, in pertinent part, partial nasal obstruction and second degree bronchitis improving. The Veteran was given an occasional P-2 profile which signifies that an individual possesses a physical defect that may require some activity limitations. 

Because this report of examination notes the presence of sinusitis/sinus disorder upon service entry, the Board finds that the evidence effectively rebuts the presumption of soundness upon service entry. 38 C.F.R. § 3.304(b). As sinusitis/sinus disorder was recorded in the examination report at the time the Veteran was accepted and enrolled for service, there is no requirement to rebut the presumption of soundness with clear and unmistakable evidence. Id. 

Having determined that sinusitis/sinus disorder preexisted the Veteran's military service, the Board finds that the preexisting sinusitis did not undergo an increase in disability during active service such that the presumption of aggravation was not triggered and there was no aggravation of the sinusitis in service. 38 C.F.R. § 3.306(a).

As noted, the June 1965 enlistment examination documents, in pertinent part, partial nasal obstruction and second degree bronchitis improving. In December 1965, he was treated for sinusitis.  

In January 1966, he sought treatment for recurrent colds and bronchitis.  A radiographic report reflects that the paranasal sinuses appeared normal.  It was noted that his nasal septum was deviated.  He was admitted for nasal surgery in February 1966.  Records for the Veteran's February through March 1966 treatment reflect he had trauma to his nose several times in the past and had some external deformity with depression of the dorsum and blockage of the left airway.  He was admitted for corrective surgery (rhinoplasty and septectomy).  The records further reflect that the Veteran's deformity was not in the line of duty and existed prior to entry into service. A March 1966 treatment record reflects, in pertinent part, a diagnosis of sinusitis.

The Veteran's May 1967 report of medical history associated with his separation examination documents the Veteran's report of, in pertinent part a history of deviated septum which required surgery, sinusitis-hay fever-seasonal-dust -ragweed - June and August controlled.  The May 1967 separation examination report documents asthma and shortness of breath. 

A December 1968 private treatment record reflects, in pertinent part, that the Veteran was seen in October 1967 by a local ear, nose and throat specialist for various disorders and had experienced episodes of acute sinusitis since that time. It was recorded that the Veteran was seen on two occasions in 1964 for acute sinusitis, October 29 and October 29, when he received antibiotic therapy and the usual medications.  He was seen again on February 12, 1965 for a similar episode.    

The pertinent December 1968 VA examination report reflects that the Veteran had chronic sinusitis.  

A March 2007 VA record reflects an assessment of sinusitis.  The Veteran had reported sinus pressure for three days after having had a cold.  An MRI reflects some thickening of the right maxillary sinus which was from his recent sinusitis.   

A February 2009 statement from the Veteran's treating physician reflects that the Veteran's sinusitis is at least likely as not related to military service.

In the report of December 2013 VA examination, chronic sinusitis was diagnosed. The examiner's documentation of medical history showed that the Veteran's sinusitis preexisted service. The Veteran underwent septorhinoplasty during service for a deviated nasal septum. 

The examiner documented the Veteran's long history of chronic sinusitis, with such symptoms as sinus pressure, intermittent nasal obstruction, decreased sense of smell, and constant nasal drainage. He took Sudafed, topical nasal steroids, and loratadine regularly to treat his symptoms.

The examiner found that the preexisting sinusitis was not aggravated by service. The examiner explained that the Veteran underwent septorhinoplasty during service to help alleviate his nasal obstruction. Nasal endoscopic examination showed no evidence of obstruction of his sinus outflow tracts as a result of this surgery. Accordingly, the examiner opined it was less likely than not that the Veteran's military service aggravated his preexisting chronic sinusitis.

In this case, the evidence does not establish that the Veteran's preexisting sinusitis was aggravated during his period of active service. To that end, the Board notes that in the December 2013 report of VA examination the examiner opined that the preexisting sinusitis was not aggravated by service. The examiner explained that the Veteran underwent septorhinoplasty during service to help alleviate his nasal obstruction. As a result of the in-service surgery, there was no evidence of obstruction of his sinus outflow tracts. Thus, there was no was no increase in the disability to trigger the presumption of aggravation and no aggravation of his preexisting chronic sinusitis.

The Board is aware of the February 2009 private treatment record in which the private physician opines that the Veteran's "sinus condition" is at least likely as not related to military service. However, the Board finds that the examiner did not offer an adequate rationale for this conclusion. Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in December 2013. The examiner considered the Veteran's assertions, in light of his history of preexisting sinusitis but explained that the Veteran underwent septorhinoplasty during service to help alleviate his nasal obstruction and as a result thereof had no evidence of obstruction of his sinus outflow tracts. Thus, there was no increase in the severity and no aggravation of his preexisting chronic sinusitis. 

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in December 2013. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, the Board finds the opinion offered by the VA examiner in December 2013 to be the most probative evidence of record as to the matter. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used their expertise in reviewing the facts of this case and determined that the preexisting chronic sinusitis was not aggravated during service.  

For the foregoing reasons, the Board finds that the claim of service connection for sinusitis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


Cyst in the Maxillary Sinus

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the cyst in the maxillary sinus for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

As noted, the service treatment records documented a long history of preexisting sinus disorder with noted treatment during service.

Subsequent to service, private and VA medical records verify that the Veteran has a cyst in the maxillary sinus. For example, a January 2009 VA treatment record reflects that results of CT scan of sinuses showed cyst of the right maxillary sinus and also some thickening of the mucosa of the sinuses which was expected with inflammation due to sinusitis. Thus, the remaining question is whether the current cyst of the right maxillary sinus is related to service.

In the December 2013 report of VA examination, the examiner noted that the cyst of the right maxillary sinus was noted by imaging alone. The examiner opined that the cyst of the right maxillary sinus was not likely etiologically related to military service. Rather, the cyst of the right maxillary sinus was likely related to the underlying chronic sinusitis.  

On this record, the Board finds that service connection for the current cyst of the right maxillary sinus is not warranted. Though the Veteran has current disability, the evidence does not serve to link the onset of the current cyst of the right maxillary sinus to disease or injury sustained during a period of service. 

To that end, the Board notes that in the December 2013 report of VA examination, the examiner opined that the cyst of the right maxillary sinus was not likely etiologically related to military service; rather, it was likely related to the underlying chronic sinusitis.  As found above, the Veteran's sinusitis is also not service-connected.  

The Board is aware of the February 2009 private treatment record in which the private physician opines that the Veteran's "sinus condition" is at least likely as not related to military service. To the extent that the opinion serves to link the cyst of the right maxillary sinus to service, the Board reiterates that the examiner did not offer an adequate rationale for this conclusion. Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in December 2013. The examiner opined that the cyst of the right maxillary sinus was not likely etiologically related to military service; rather, it was likely related to the underlying chronic sinusitis.

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in December 2013. 

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Regardless, in this case, the Board finds the opinion offered by the VA examiner in December 2013 to be the most probative evidence of record on the question.  The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used their expertise in reviewing the facts of this case and determined that the cyst of the right maxillary sinus was not likely etiologically related to military service.

For the foregoing reasons, the Board finds that the claim of service connection for cyst of the right maxillary sinus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Bilateral Lower Extremity and Left Upper Extremity Arthritis

As an initial matter, the Board notes that in its May 2012 decision it found that the Veteran was not entitled to service connection for bilateral lower extremity arthritis and left upper extremity arthritis on a direct basis only. Therefore, this Board decision addresses entitlement on a secondary basis only.

He asserts that his arthritis of the bilateral lower extremities (knees) and left upper extremity are caused or aggravated beyond normal progression by a service-connected diabetes disability or its residuals, such as radiculopathy.

The December 2013 VA examination documents left third metatarsophalangeal degenerative joint disease. The Veteran complained of generalized pain and stiffness of the left hand and wrist. With increased activity and weather changes, he experienced increased pain, stiffness and achiness. X-ray findings showed degenerative joint disease affecting the left third metatarsophalangeal joint and trischape joint of the left hand.

The December 2013 VA examination also documents bilateral knee degenerative joint disease. The Veteran described some pain, achiness and stiffness into the knees bilaterally, that was separate from symptoms associated with his bilateral lower extremity radiculopathy in that they were isolated to the knees.

With regard to the claimed arthritis of the left upper extremity, the examiner opined that it was less likely as not that the Veteran had any arthritis of the left upper extremity due to, the result of or aggravated by service-connected disability. The examiner explained that there was no medical basis to support the contention that the service-connected lumbar spine degenerative disc disease or associated service-connected bilateral lower extremity radiculopathy could in any way result in arthritis of the left upper extremity.

Additionally, the examiner determined that there was no medical basis to support the contention that the service-connected cervical spine degenerative disc disease or associated service-connected left upper extremity radiculopathy caused or aggravated the arthritis of the left upper extremity.  Specifically, the examiner explained that there was no evidence of any change in biomechanics or load-bearing such as to result in arthritic changes of the left upper extremity due to service-connected cervical spine or upper extremity radiculopathy disabilities.

With regard to the bilateral lower extremity (knees) arthritis, the examiner found that there was no medical evidence to support any contention that the degenerative joint disease of the knees was related to any change in gait, biomechanics or load bearing or any other medical or anatomical reason that may have been caused by any service-connected disability. Thus, the examiner opined that the Veteran did not have bilateral lower extremity arthritis due to, the result of or aggravated by any of his currently service-connected disabilities.

In this case, the Veteran's arthritis of the bilateral lower extremities (knees) and left upper extremity are not shown to be caused or aggravated by his service-connected disabilities. Thus, service connection on a secondary basis is not warranted. 

In the December 2013 examination report, the examiner explained that with regard to the claimed arthritis of the left upper extremity, there was no medical basis to support the contention that the service-connected lumbar spine degenerative disc disease or associated service-connected bilateral lower extremity radiculopathy could in any way result in arthritis of the left upper extremity.

Further, there was no evidence of any change in biomechanics or load-bearing such as to result in arthritic changes of the left upper extremity due to service-connected cervical spine or upper extremity radiculopathy disabilities.

As for the claimed arthritis of the bilateral lower extremities, the examiner found that there was no medical evidence to support any contention that the degenerative joint disease of the knees was related to any change in gait, biomechanics or load bearing or any other medical or anatomical reason that may have been caused or aggravated by any service-connected disability.  In other words, the examiner opined that any changes in gait, biomechanics or load bearing, was not caused or aggravated by any service-connected disability and there was also no other medical or anatomical reason related to (caused or aggravated by) any service-connected disability.   

The Board notes that the VA medical examiner's opinion was based on a thorough review of the record and took into account the Veteran's history and the findings of the examination.

The only evidence of record supporting the Veteran's claims is his general lay assertions. In this case, the Board finds that the Veteran is competent to assert that his arthritis of the bilateral lower extremities (knees) and left upper extremity onset as a result of service-connected disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board, however, retains the discretion to otherwise weigh the evidence submitted, including the lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran's lay assertions alone are of limited probative value for the purpose of medically linking his current arthritis of the bilateral lower extremities (knees) and left upper extremity to a service-connected disability.  Rather, the Board finds the opinion of the VA examiner in the December 2013 examination report to be more probative for the purpose of deciding this appeal.  

The VA medical specialist is a professional who reviewed the claims file, considered the reported history and performed physical examinations and used their medical expertise in reviewing the facts of this case in determining that the arthritis of the bilateral lower extremities (knees) and left upper extremity was not caused or aggravated by a service-connected disability.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Laws and Regulations - Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Multilevel Degenerative Disc Disease of the Lumbar Spine

The RO evaluated the Veteran's multilevel degenerative disc disease of the lumbar spine under diagnostic codes (DC) 5243, the criteria for evaluating intervertebral disc syndrome.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 20 percent evaluation is warranted forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Here, the Veteran's claim for service connection for his lumbar spine disability was received in January 2009.  In the appealed May 2009 rating decision, the RO assigned a 20 percent rating effective January 2, 2009.  

In a November 2012 rating decision, the RO increased the rating to 40 percent, effective on May 4, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The April 2009 VA examination reflects the Veteran's complaint of progressively worsening symptomatology associated with his lumbar spine disability. He reported that he had daily, severe flare-ups of spinal disability that lasted hours in duration. Rest, medication and massage provided some relief. During flare-ups of pain, he had to stop all usual activities until the pain subsided. He also reported radiating pain into both buttocks with shooting down the entire right leg. He did not experience any incapacitating episodes of spine disease.

Objectively, he had no abnormal spinal curvatures; there was no lumbar spine ankylosis. He did have spasm, guarding, pain with motion and tenderness. However they did not result in abnormal gait or abnormal spinal contour.  

The range of motion for the lumbar spine was noted to be as follows: forward flexion to 60 degrees, extension to 15 degrees, right rotation to 10 degrees, left rotation to 10 degrees and lateral flexion to 15 degrees, bilaterally. 

The Veteran had pain with repetitive use and demonstrated additional loss of motion following repetitive use as follows: forward flexion to 40 degrees, extension to 10 degrees, right rotation to 5 degrees, left rotation to 5 degrees and lateral flexion to 10 degrees, bilaterally. 

The September 2012 report of VA examination noted the Veteran's complaints of pain, stiffness and achiness into the midline, low lumbar as well as the right low paralumbar region. He also described radiculopathy symptoms radiating into the lower extremities bilaterally. He sought chiropractic treatment for his lumbar spine disability approximately every 10 days. Medication, rest, activity limitation and icing helped alleviate his lumbar spine symptoms. He used a cane for ambulation. Prolonged driving and sitting aggravated his lumbar spine symptoms. 

On examination, the range of motion of the lumbar spine was noted to be as follows: forward flexion to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), extension to 10 degrees (with objective evidence of painful motion beginning at 0 degrees), right rotation to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), left rotation to 15 degrees (with objective evidence of painful motion beginning at 5 degrees) and lateral flexion to 15 degrees, bilaterally (with objective evidence of painful motion beginning at 5 degrees, bilaterally).

The Veteran had pain with repetitive use and demonstrated additional loss of motion following repetitive use as follows: forward flexion to 10 degrees, extension to 10 degrees, right rotation to 10 degrees, left rotation to 10 degrees and lateral flexion to 15 degrees, bilaterally. 

Though the Veteran had intervertebral disc syndrome (IVDS) of the lumbar spine, he did not experience any incapacitating episodes of such over the past year.

The December 2013 VA examination documents the Veteran's report of worsening symptoms associated with his lumbar spine disability. On examination, the range of motion of the lumbar spine was noted to be as follows: forward flexion to 40 degrees (with objective evidence of painful motion beginning at 20 degrees), extension to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), right rotation to 15 degrees (with objective evidence of painful motion beginning at 10 degrees), left rotation to 15 degrees (with objective evidence of painful motion beginning at 10 degrees) and lateral flexion to 15 degrees, bilaterally (with objective evidence of painful motion beginning at 10 degrees, bilaterally).

The Veteran had pain with repetitive use and demonstrated additional loss of motion following repetitive use as follows: forward flexion to 25 degrees, extension to 10 degrees, right rotation to 10 degrees, left rotation to 10 degrees and lateral flexion to 15 degrees, bilaterally. 

While he had localized tenderness or pain to palpation demonstrated by midline lumbar tenderness; paralumbar tenderness, he did not have muscle spasm or guarding that resulted in abnormal spinal. He did not have ankylosis. He had not experienced any incapacitating episodes of his IVDS of the lumbar spine in the past year.

On this record, the Board finds that a rating in excess of 20 percent for the service-connected multilevel DDD of the lumbar spine prior to May 4, 2012 is not warranted. 

Here, the VA examination in April 2009 showed that his forward flexion of the lumbar spine was restricted to 60 degrees. The Board is aware that he demonstrated additional loss of motion following repetitive use evidenced by forward flexion of the lumbar spine restricted to 40 degrees. However, even with this additional limitation of motion following repetitive use, his range of motion findings are contemplated by the 20 percent rating which considers forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

As findings of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine are not demonstrated prior to May 4, 2012, a higher rating is not assignable on this basis.  Additionally, absent the showing of any incapacitating episodes due to intervertebral disc syndrome, a higher rating also is not assignable in accordance with these rating criteria.  

Beginning May 4, 2012, the assigned 40 percent rating for the lumbar spine disability contemplates the Veteran's manifestations, including forward flexion of the lumbar spine limited to 15 degrees (with objective evidence of painful motion beginning at 5 degrees), with additional loss of motion following repetitive use demonstrated by forward flexion of the lumbar spine limited to 10 degrees (September 2012 VA examination) and forward flexion of the lumbar spine limited to 40 degrees (with objective evidence of painful motion beginning at 20 degrees), with additional loss of motion following repetitive use demonstrated by forward flexion of the lumbar spine limited to 25 degrees (December 2013 VA examination).

As findings of unfavorable ankylosis of the entire thoracolumbar spine are not demonstrated at any time during the appeal, a higher rating is not assignable on this basis.  Additionally, absent the showing of any incapacitating episodes due to intervertebral disc syndrome, a higher rating also is not assignable in accordance with these rating criteria.  

The Board notes that the 40 percent evaluation is the maximum evaluation for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Right Lower Extremity Radiculopathy

The RO evaluated the Veteran's right lower extremity radiculopathy under diagnostic codes (DC) 8520, the criteria for evaluating the sciatic nerve. See 38 C.F.R. § 4.124a.    

A 20 percent evaluation is warranted moderate incomplete paralysis of the sciatic nerve.

A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  

A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

A 80 percent evaluation is in order for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis. When the involvement is wholly sensory the rating should be for the mild or at most the moderate degree.  

The April 2009 report of VA examination reflects that detailed motor examination was normal. Muscle tone was normal and there was no evidence of any muscle atrophy.

Detailed sensory examination showed absent sensation to pain (pinprick) in the right lower extremity and diminished sensation to light touch. Detailed reflex examination showed hypoactive knee jerk on the right and absent ankle jerk on the right.

In the September 2012 VA examination, the Veteran complained of constant pain, paresthesias and/or dysesthesias and numbness in the right lower extremity of a moderate degree of severity. He complained of intermittent pain of a severe degree of severity. Overall, the examiner indicated that the Veteran's radiculopathy of the right lower extremity was of a severe degree of impairment.

The December 2013 report of VA examination reflects that muscle strength testing was normal. Muscle tone was normal and there was no evidence of any muscle atrophy.

Sensory examination showed normal sensation in the right lower extremity. Detailed reflex examination showed hypoactive ankle jerk on the right and normal knee jerk on the right. The Veteran complained of constant pain and numbness of the right lower extremity of a mild degree of severity. He complained of intermittent pain and paresthesias and/or dysesthesias of a moderate degree of severity. Overall, the examiner indicated that the Veteran's radiculopathy of the right lower extremity was of a moderate degree of impairment.

On this record, the Board finds that a rating of 40 percent for the right lower extremity radiculopathy associated with the multilevel DDD of the lumbar spine is warranted. 

While the Board is cognizant that in the September 2012 report of VA examination the examiner indicated that the Veteran's radiculopathy of the right lower extremity was of a severe degree of impairment, the Board notes that examination showed muscle strength testing was normal. Muscle tone was normal and there was no evidence of any muscle atrophy.

Detailed sensory examination showed absent sensation to pain (pinprick) in the right lower extremity and diminished sensation to light touch. Detailed reflex examination showed hypoactive knee jerk on the right and absent ankle jerk on the right.
 
Moreover, although the September 2012 ultimately found that the Veteran's radiculopathy of the right lower extremity was severe, that determination is, in fact, an adjudicatory function.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Rather, upon review of all the evidence of record, to include the April 2009 and December 2013 examination reports, the Board finds that the Veteran's symptoms more closely approximate a moderately severe degree of impairment.  Therefore, on this record, a rating in excess of 40 percent is not warranted.   

Extra-schedular

Additionally, the Board finds that at no point since the Veteran's claim for increase, have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that Veteran's reports of pain and limitation of motion of the lumbar spine with associated radicular symptoms are reasonably addressed by the schedular criteria for evaluating the service-connected DDD of the lumbar spine and associated radiculopathy of the right lower extremity. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, referral for extraschedular consideration is not warranted in this case.   





ORDER

As new and material evidence has been presented to reopen the claim of service connection for a gastrointestinal disorder, the appeal to this extent is allowed, subject to further action as discussed below. 

Service connection for sinusitis is denied.

Service connection for cyst in the maxillary sinus is denied.

Service connection for bilateral lower extremity arthritis secondary to service-connected disability is denied.

Service connection for left upper extremity arthritis secondary to service-connected disability is denied.

An increased rating in excess of 20 percent for the service-connected multilevel DDD of the lumbar spine prior to May 4, 2012, is denied. 

An increased rating in excess of 40 percent for the service-connected multilevel DDD of the lumbar spine from May 4, 2012, is denied. 

An increased rating of 40 percent for the service-connected right lower extremity radiculopathy associated with the multilevel DDD of the lumbar spine is granted, subject to the applicable criteria governing the payment of monetary benefits.

REMAND

Having reopened this claim for service connection for a gastrointestinal disorder, the Board finds that additional development is warranted. 

The Veteran here asserts that he has a current gastrointestinal disorder that had its onset during his period of service. A March 1966 service treatment record reflects a diagnosis of acute gastroenteritis.  

Subsequent to service, a May 2010 VA treatment record documents gastrointestinal distress with certain foods. August 2007 and August 2012 VA treatment records document a diagnosis of diverticulosis.

To date, the Veteran has not been afforded a VA examination that addresses the nature and likely etiology of any current gastrointestinal disorder. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

As for the claim for service connection for a respiratory disorder, other than a sinus disorder, the Board directed that the Veteran be scheduled for VA examination to determine if his preexisting respiratory disorder, other than a sinus disorder was aggravated by service. While it is clear that the December 2013 VA examination addressed his sinus disorder, it is not clear that the examination addressed the preexisting respiratory disorder, other than a sinus disorder.

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 (2014). 

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder. The record should be made available to the examiner for review. 

After reviewing the entire record and examining the Veteran, the VA examiner should provide a diagnosis of any current gastrointestinal disorder and then provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current gastrointestinal disorder had its clinical onset during service or otherwise is related to an event or incident of the Veteran's service. 

The examination report must include complete rationale for all opinions and conclusions reached.

2. The RO should return the claims file to the examiner who conducted the December 2013 VA examination in order to obtain an addendum opinion as to the nature and likely etiology of the claimed respiratory disorder. The record should be made available to the examiner for review. 

After reviewing the entire record, including the December 2013 examination report, the VA examiner should provide an opinion as to whether any preexisting respiratory disorder (as noted in his June 1965 Report of Examination prior to enlistment and his June 1965 Report of Medical History), other than a sinus disorder, increased in severity during the Veteran's service.  If it did increase in severity, was this due to the natural progression of the disease?

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


